Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Instructure, Inc. 2015 Equity Incentive Plan and 2015 Employee Stock Purchase Plan, of our report dated February 10, 2017, with respect to the consolidated financial statements of Instructure, Inc. and subsidiaries, included in its Annual Report (Form 10-K) for the year ended December 31, 2016. /s/ Ernst & Young LLP Salt Lake City, UT
